



Exhibit 10.2












August 8, 2017




Mr. Alan N. Braverman
Senior Executive Vice President, General Counsel and
Secretary of The Walt Disney Company
500 South Buena Vista Street
Burbank, California 91521


Dear Mr. Braverman:


Reference is made to your employment agreement with The Walt Disney Company (the
“Company”), dated September 27, 2013 (the “Agreement”), as amended, which is
scheduled to expire on March 31, 2018. In connection therewith, you and the
Company hereby agree to the following, effective August 20, 2017:


1.    The definition “Scheduled Expiration Date” in Section 5(e) of the
Agreement is hereby amended to read “Scheduled Expiration Date means July 2,
2019.”


2.    The following paragraph 2A shall be inserted immediately following
paragraph 2:


2A.    Exploration of Non-competitive Board Service. Notwithstanding the Policy
on Board Service contained in the Employee Policy Manual, during the six-month
period preceding the Scheduled Expiration Date, Executive shall, upon reasonable
notice to and absent objection by the Chief Executive Officer of the Company, be
entitled to explore opportunities for service on the board of directors of any
public company that is not a Designated Business, as such term is defined in the
Consulting Agreement (Exhibit A, attached hereto). For the avoidance of doubt,
actual service on the board of directors of any public company while employed by
the Company remains prohibited.


3.    Paragraph 3(b) is hereby deleted in its entirety and replaced with the
following paragraph:


(b)    Executive shall be given the opportunity to earn an annual discretionary
incentive bonus in accordance with the annual bonus plan generally applicable to
the Company’s executive officers, as the same may be in effect from time to time
(the “Annual Plan”). Executive’s target annual incentive bonus opportunity under
the




--------------------------------------------------------------------------------





Annual Plan during each fiscal year during the term hereof shall be 200% of
Executive’s Base Salary as expected to be in effect at the end of such fiscal
year. The actual amount payable to Executive as an annual bonus under the Annual
Plan shall be dependent upon the achievement of performance objectives
established in accordance with the Annual Plan by the Board of Directors of the
Company or the committee of the Board of Directors of the Company responsible
for administering such Annual Plan (the “Compensation Committee”), which, as to
Company performance objectives, shall be substantially the same as the
objectives established under the Annual Plan for other senior executive officers
of the Company, though individual performance criteria may differ to reflect
differences in responsibilities. The preceding sentence shall not limit any
power or discretion of the Board of Directors of the Company or the Compensation
Committee in the administration of the Annual Plan. Any bonus payable pursuant
to this Paragraph 3(b) shall be paid at the same time as annual bonuses are
generally payable to the Company’s executive officers in accordance with the
provisions of the Annual Plan, subject to Executive’s continued employment with
the Company through the date on which such bonuses are paid. If Executive’s
employment continues until and ends upon the Scheduled Expiration Date, the
Chief Executive Officer of the Company will, in his discretion, recommend to the
Compensation Committee an annual cash bonus for the fiscal year in which the
termination occurs in consideration of Executive’s contributions during such
fiscal year. Such bonus shall be payable at the same time annual cash bonuses
are paid to senior management and shall be based on actual achievement of
performance targets, evaluated as if Executive had remained employed through the
end of the applicable performance period.


4.    The second sentence of paragraph 3(c) is hereby amended to read “For each
full fiscal year during the term hereof, Executive shall receive an annual award
with a target accounting award value (which value shall be as determined in
accordance with the policies and practices generally applicable to the Company’s
executive officers) of 225% of Executive’s Base Salary as expected to be in
effect at the end of such fiscal year; it being understood that the form of the
award shall be determined by the Compensation Committee and such form shall be
subject to the terms of the applicable plan or plans of the Company.”








2

--------------------------------------------------------------------------------





Except as specified above, the Agreement shall otherwise continue in accordance
with its terms. Defined terms used, but not defined, in this letter have the
meanings ascribed thereto in the Agreement. If you agree that the foregoing sets
forth our full understanding regarding the amendment of the Agreement, please
evidence your agreement and acceptance by counter-signing two copies of this
letter where indicated below, returning one executed copy to us.




THE WALT DISNEY COMPANY




By: /s/ Jayne Parker


Title: Executive Vice President
and Chief Human
Resources Officer


Date: August 15, 2017






/s/ Alan N. Braverman
Alan N. Braverman


Date: August 15, 2017






3